Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA . Allowable Subject Matter.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a dual-polarized radiating element comprising inter alia: a first dipole that extends along a first axis, the first dipole including a first dipole arm and a second dipole arm; a second dipole that extends along a second axis, the second dipole including a third dipole arm and a fourth dipole arm and the second axis being generally perpendicular to the first axis, wherein each of the first through fourth dipole arms has first and second spaced apart-current paths, and wherein central portions of each of the first and second spaced apart-current paths of the first and second dipole arms extend in parallel to the first axis, and central portions of each of the first and second spaced apart-current paths of the third and fourth dipole arms extend in parallel to the second axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tang et al (US 2020/0067197) teach a multi-band base station antenna including first and second dipole that extend respectively on a first and a second axis, each dipole having a corresponding dipole arm.













Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845